Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	The applicant verbally agreed to the proposed examiner’s amendments of the independent claims in an interview on 05/05/2022. The amendments are bolded below.

Claim 1;
A vehicular control system, said vehicular control system comprising: 
a control comprising a processor; 
wherein said control determines a planned path of travel for a vehicle along a road being traveled by the vehicle and along a traffic lane in which the vehicle is traveling on the road; 
wherein said control determines the planned path of travel responsive at least in part to at least one selected from the group consisting of (i) processing via said processor of said control of sensor data sensed by sensors of the vehicle, (ii) processing via said processor of said control of image data captured by at least one camera of the vehicle, (iii) map information, and (iv) a wireless communication from a remote system; 
wherein the planned path of travel comprises a plurality of waypoints, and wherein a target speed is designated for each waypoint, and wherein the target speed represents an optimal a speed the vehicle should travel when passing through the respective waypoint; 
wherein the control determines the target speed for each waypoint of the plurality of waypoints based on an aggregated speed, and wherein the aggregated speed comprises a minimum speed constraint of a plurality of speed constraints; wherein said control determines the aggregated speed responsive at least in part to (i) detection, via an object detection system of the vehicle, of an object along the determined planned path of travel, and (ii) determination of a speed limit change along the determined planned path of travel via one selected from the group consisting of (a) processing via said processor of said control of sensor data sensed by sensors of the38615976.1InventorsRichard Wienecke, Wenxue Gao and Achim GiesekeSerial No.16/154,182 Page3vehicle, (b) processing via said processor of said control of image data captured by at least one camera of the vehicle, (c) map information, and (d) a wireless communication from a remote system; 
wherein said control determines a speed profile having at least two different speeds for the vehicle to travel at as the vehicle travels along the determined planned path of travel, and wherein the at least two different speeds are based on a difference in the target speeds of at least two consecutive waypoints of the plurality of waypoints; 
wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile, and wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope; and 
wherein said control controls the vehicle to maneuver the vehicle along the determined planned path of travel in accordance with the determined speed profile.

Claim 11;
A vehicular control system, said vehicular control system comprising: 
a control comprising a processor; 
wherein said control determines a planned path of travel for a vehicle along a road being traveled by the vehicle and along a traffic lane in which the vehicle is traveling on the road; 38615976.1InventorsRichard Wienecke, Wenxue Gao and Achim Gieseke Serial No.16/154,182 Page5 
wherein said control determines the planned path of travel responsive at least in part to at least one selected from a first group consisting of (i) processing via said processor of said control of sensor data sensed by sensors of the vehicle and (ii) processing via said processor of said control of image data captured by at least one camera of the vehicle and at least one selected from a second group consisting of (i) map information and (ii) a wireless communication from a remote system; wherein said control fuses data from the first group with data from the second group; 
wherein the planned path of travel comprises a plurality of waypoints, and wherein a target speed is designated for each waypoint, and wherein the target speed represents an optimal a speed the vehicle should travel when passing through the respective waypoint; 
wherein the control determines the target speed for each waypoint of the plurality of waypoints based on an aggregated speed, and wherein the aggregated speed comprises a minimum speed constraint of a plurality of speed constraints; 
wherein said control determines the aggregated speed responsive at least in part to (i) detection, via an object detection system of the vehicle, of an object along the determined planned path of travel, and (ii) determination of a speed limit change along the determined planned path of travel via one selected from the group consisting of (a) processing via said processor of said control of sensor data sensed by sensors of the vehicle, (b) processing via said processor of said control of image data captured by at least one camera of the vehicle, (c) map information, and (d) a wireless communication from a remote system; 
wherein said control determines a speed profile having at least two different speeds for the vehicle to travel at as the vehicle travels along the determined planned path of travel, and wherein the at least two different speeds are based on a difference in the target speeds of at least two consecutive waypoints of the plurality of waypoints; 
wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile, 38615976.1InventorsRichard Wienecke, Wenxue Gao and Achim Gieseke Serial No.16/154,182 Page6 
and wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope; and 
wherein said control controls the vehicle to maneuver the vehicle along the determined planned path of travel in accordance with the determined speed profile.


Claim 17;
A vehicular control system, said vehicular control system comprising: 
a control comprising a processor; 
wherein said control determines a planned path of travel for a vehicle along a road being traveled by the vehicle and along a traffic lane in which the vehicle is traveling on the road; 
wherein the planned path of travel comprises a plurality of path sections; 
wherein each path section is associated with a corresponding steering angle; 
wherein said control determines the planned path of travel responsive at least in part to at least one selected from the group consisting of (i) processing via said processor of said control of sensor data sensed by sensors of the vehicle, (ii) processing via said processor of said control of image data captured by at least one camera of the vehicle, (iii) map information, and (iv) a wireless communication from a remote system; wherein the planned path of travel comprises a plurality of waypoints, and wherein a target speed is designated for each waypoint, and wherein the target speed represents an optimal a speed the vehicle should travel when passing through the respective waypoint; 
wherein the control determines the target speed for each waypoint of the plurality of waypoints based on an aggregated speed, and wherein the aggregated speed comprises a minimum speed constraint of a plurality of speed constraints; wherein said control determines the aggregated speed responsive at least in part to (i) detection, via an object detection system of the vehicle, of an object along the determined planned path of travel, and (ii) determination of a speed limit change along the determined planned path of travel via one selected from the group consisting of (a) processing via said processor of said control of sensor data sensed by sensors of the vehicle, (b) processing via said processor of said control of image data captured by at least one camera of the vehicle, (c) map information, and (d) a wireless communication from a remote system; 38615976.1InventorsRichard Wienecke, Wenxue Gao and Achim Gieseke Serial No.16/154,182 Page8 
wherein said control determines a speed profile having at least two different speeds for the vehicle to travel at as the vehicle travels along the determined planned path of travel, and wherein the at least two different speeds are based on a difference in the target speeds of at least two consecutive waypoints of the plurality of waypoints; 
wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile, and wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope; 
and wherein said control controls the vehicle to maneuver the vehicle along the path sections of the determined planned path of travel in accordance with the determined speed profile.

Reasons for Allowance
Independent claims 1, 11 and 17 are considered allowable. Dependent claims 2-10, 12-16, and 18-20 are considered allowable.
The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is directed to a vehicular control system. Elements of the control system are known in the art, particularly regarding navigation and planning with waypoints (such as An, US20130211656A1, paragraph 088) and using sensor data (An, paragraph 0042). Additionally, basic speed and acceleration profiles are also known (such as Gutmann, US20160035223A1, paragraph 0023), and using different settings based on factors such as road slope (such as Kelly, US20170197619A1,  paragraph 0127). However, no single reference indicates establishing an aggregated speed, which comprises a minimum speed constraint of a plurality of speed constraints, to determine a target speed for each waypoint as claimed, such as argued by the applicant in the appeal brief dated 01/28/2022, pages 20-29. While it may be obvious to one of ordinary skill in the art to choose the minimum limit, it may not be obvious to establish the target speed for each waypoint in combination with an acceleration profile based on a difference in the target speeds of at least two consecutive waypoints as claimed. Thus, claim 1 is considered to be allowable. Similarly, independent claims 11 and 17, which recite similar limitations, are also considered allowable.

By at least their nature on allowable material, dependent claims 2-10, 12-16, and 18-20 are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662